Citation Nr: 1310612	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-46 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial rating in excess of 10 percent for left foot pes planus.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran had initially requested a Board hearing before a Veterans Law Judge sitting at the RO in a December 2010 communication, but withdrew that request in a signed statement, received for the record in September 2011.  38 C.F.R. 
§ 20.704(e) (2012).

A March 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  Tinnitus was not present in service or shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  Throughout the appeal period, the Veteran's unilateral left foot pes planus has been manifested by moderate flatfoot with weight-bearing line over or medial to the great toe, and pain on manipulation and use of the foot; evidence of severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), swelling on use, or characteristic callosities, has not been shown.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012). 

2.  Tinnitus was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).

3.  The criteria for an initial rating in excess of 10 percent for left foot pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5276, 5284 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: VA's Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements)

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in a letter dated in March 2010, issued prior to the initial unfavorable May 2010 rating decision, wherein the Veteran was advised of the provisions relating to the VCAA. In this regard, he was notified of the evidence and information necessary to substantiate his service connection claims.  The Veteran was further advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers.  Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.   

The Board further observes that the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case in March 2010, prior to the adjudication of the claims in May 2010.

With respect to the initial rating claim on appeal, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in March 2010 (addressing the elements of service connection prior to the grant of service connection for left foot pes planus).  Indeed, as this is an appeal arising from a grant of service connection, the notice that was provided before service connection was granted was legally sufficient and VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) were obtained and the Veteran did not identify any post-service treatment sources.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  During the appeal period, two VA examinations were conducted in April 2010 (audio and feet).  The Veteran has not alleged that these examinations were inadequate or that his foot condition has become worse since last evaluated.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).  Moreover, the Board finds that the 2010 VA examinations are adequate to address the service connection claims as the VA examiner provided a complete rationale, relying on, and citing to, the records reviewed in order to offer clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Pertinent to the Veteran's initial rating claim, the Board finds that the April 2010 VA examination is adequate in order to evaluate the Veteran's service-connected left foot pes planus as it includes an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Service Connection - Hearing Loss and Tinnitus

In March 2010, the Veteran filed original service connection claims for bilateral hearing loss and tinnitus, indicating that both conditions began in 1967.  His DD 214 reflects service with the United States Air Force with an military occupational specialty (MOS) of patrolman/air police.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The STRs include an enlistment examination report of January 1966 which revealed no evidence of hearing loss (20 decibels or less in every frequency from 1,000 to 4,000 hertz bilaterally) except at 500 hertz; or tinnitus, and reflected that the Veteran denied having ear trouble or hearing loss.  None of the STRs mention hearing loss, tinnitus, or acoustic trauma.  A separation examination report of February 1967 revealed a minor upward shift in hearing acuity of the left ear from 1,000 to 4,000 hertz, with 20 decibels or less in every frequency from 500 to 4,000 hertz, except for a 25 decibel reading at 3,000 hertz.  Clinical evaluation of the ears was normal and there was no mention of tinnitus or hearing loss.  The Veteran denied having symptoms of running ears, hearing loss, or any ear trouble.  

A VA audio examination was conducted in April 2010 and the claims file was reviewed.  The Veteran reported that he sustained service-related noise exposure from rifles, machine guns, artillery, jet engines, and aircraft.  He indicated that hearing protection was available and was used when required.  He also gave a history of civilian noise exposure while working as an electrician on construction sites, where hearing protection was worn intermittently.  The Veteran also gave a history of constant bilateral tinnitus which he first noticed in 1967.  

Audiological examination revealed bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385, and speech recognition scores of 96 percent in the right ear and 94 percent in the left ear.  Normal to moderate bilateral sensorineural hearing loss was diagnosed.  The examiner indicated that hearing loss was present and that tinnitus was as likely as not a symptom of hearing loss.  The examiner opined that hearing loss and tinnitus were not at least as likely as not the result of military noise exposure because the Veteran had normal hearing at both enlistment and separation from service.  The examiner indicated that this opinion was based on review of the claims folder as well as clinical experienced and expertise as a licensed audiologist. 

The Board notes that in conjunction with the claims, the Veteran identified no VA or private treatment sources since service.  


A.   Hearing Loss

With respect to the hearing loss claim, evidence of a currently manifested hearing loss has been presented.  Specifically, upon VA audiological evaluation conducted in 2010, bilateral hearing disability as defined under 38 C.F.R. § 3.385, was shown.

Additionally, the Veteran has reported experiencing significant acoustic trauma in conjunction with his service in the United States Air Force.  The Veteran is considered competent to describe noise exposure sustained during service and his statements to this effect are considered credible.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the Board finds that the Veteran experienced exposure to excessive noise in service.

The Board notes that essentially normal hearing was demonstrated in both ears as shown by the 1966 enlistment examination and 1967 separation examination report.  The 35 decibel reading shown at 500 hertz in the left ear upon enlistment examination appears to be wholly inconsistent with the remainder of the audiological findings of both ears, which were 20 decibels or less in every frequency from 1,000 to 4,000 hertz bilaterally, and at 500 hertz in the right ear.  The separation examination report of February 1967 revealed a minor upward shift in hearing acuity of the left ear from 1,000 to 4,000 hertz, but still showing  20 decibels or less in every frequency from 500 to 4,000 hertz, except for a 25 decibel reading at 3,000 hertz.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley, supra.  Given such findings, the overall presentation revealed normal hearing bilaterally upon enlistment and separation from service, as was also concluded by the VA examiner as documented in the 2010 examination report.  

In fact, a hearing disability as defined under 38 C.F.R. § 3.385, was not shown during service, or at any time prior to 2010.  Therefore, as bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385 was not initially shown until 2010, more than 40 years after the Veteran's separation from service, service connection on a presumptive basis is not warranted.  Pursuant to Walker, supra, the Board has considered whether the Veteran experienced a continuity of bilateral hearing loss symptomatology since his service discharge.  However, the Veteran did not provide any indication of when he first noticed any hearing deficit and his initial complaints of hearing loss were recorded in 2010, on the VA examination report.  Nowhere in the file has there been either lay or clinical presented revealing chronicity and continuity of hearing loss since 1967, when the Veteran was discharged from service.  With regard to the decades-long evidentiary gap between active service and the earliest post-service findings of bilateral hearing loss, the lack of any evidence of continuing complaints, symptoms, or findings for many years between the period of active duty and the first evidence of bilateral hearing loss is itself evidence which tends to show that hearing loss has not been chronic and continuous since service.  

In addition, to the extent they were vaguely made on the original application form, any assertions of long-term hearing loss (onset in 1967) were not presented until decades after the Veteran's discharge from service and only after he filed a service connection claim for hearing loss in 2010.  As such, there would be reason to question the credibility of any lay information provided by the Veteran to the effect that the onset of his hearing loss was during service and that it has been chronic and continuous since that time.   See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  Based on the total absence of any indications of hearing loss until 2010, more than 40 years after the Veteran's discharge from service, coupled with the absence of credible lay evidence or any clinical evidence revealing evidence of hearing loss in service, or post service between 1967 and 2009, chronicity and continuity of hearing loss since service is not established.  Therefore, presumptive service connection for bilateral hearing loss is not warranted.  

The critical issue in this case is whether the Veteran's currently manifested bilateral hearing loss is related to noise exposure sustained during service.  The requirement of an evidentiary showing of an etiological relationship has been repeatedly reaffirmed by the U.S. Court of Appeals for the Federal Circuit, which has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between the Veteran's service and the disability claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Although the Veteran was not treated for or diagnosed with bilateral hearing loss during service or for many years after his discharge, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include acoustic trauma sustained in service.  38 C.F.R. § 3.303(d).  The record contains one medical opinion addressing this matter.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In 2010, a VA examiner having recorded the Veteran's history of in-service and post-service noise exposure, his lay reports regarding hearing loss, and having reviewed the claims folder including the STRs, concluded that it was not likely that the Veteran's bilateral hearing loss was caused by or the result of his military service.  The examiner reasoned that the separation examination report failed to reveal any indication of hearing deficit during service, and relied on her clinical experience and expertise as a licensed audiologist in rendering the determination.  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and was supported by both clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez, supra; Stefl, supra. Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In this regard, the Board further observes that lay assertions from the Veteran as to the etiology of his bilateral hearing loss (service related due to acoustic trauma sustained therein) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of hearing loss since service or a nexus between currently manifested hearing loss and acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's in-service noise exposure and his current hearing loss, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity at separation from service in 1967, and a more than 40-year gap between the Veteran's discharge from service and indications of bilateral hearing loss meeting the threshold requirements of 38 C.F.R. § 3.385.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's hearing loss weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

B. Tinnitus

Tinnitus has been defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  See also Wanner v. Principi, 370 F.3d 1124 (Fed. Cir. 2004).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Accordingly, it is within the Veteran's competency to identify symptoms of tinnitus and the condition is therefore established through the Veteran's lay reports.  Moreover, the 2010 VA examiner noted the existence of tinnitus. 

Pursuant to the facts in the case and the above discussion, the fact that the Veteran sustained acoustic trauma during service is established in this case.  

The clinical evidence includes STRs which are entirely negative for any mention of tinnitus or symptoms associated therewith.  A separation examination report of 1967 reflects that the Veteran denied having running ears, hearing loss or any ear trouble.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by the Veteran).  Thereafter, the earliest documentation of tinnitus in a clinical record was dated in 2010, more than four decades after the Veteran's service separation, and coincident with his filing his original service connection claim for benefits.  

During the 2010 VA examination, the Veteran complained of having bilateral constant tinnitus, first noticed in 1967.  He did not specifically report having chronicity and continuity of tinnitus symptoms since that time; hence there was essentially no lay evidence presented in this regard.  However, the Board observes that the over 40-year period since service, which is negative for complaints or treatment relating to tinnitus and during which time the Veteran never filed a service-connected clam for tinnitus, is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  

In weighing the credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006).  In light of the lack of evidence of tinnitus during service or upon separation, and the Veteran's vague and unsubstantiated reports regarding the onset and chronicity of tinnitus, and the decades long evidentiary gap without clinical indications or even complaints of tinnitus, the Board can find no plausible reason to afford any probative value to any lay assertions to the effect that tinnitus has been chronic and continuous since service.  

Moreover, even acknowledging that the Veteran's account of sustaining military noise exposure as credible, there still must be competent evidence presented establishing a nexus or relationship between currently diagnosed tinnitus and his military noise exposure.  A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  

Although the Veteran was not treated for or diagnosed with tinnitus during service or for many years after his discharge, the Board notes that the question is whether this condition is nevertheless at least as likely as not etiologically related to service or any incident therein, to specifically include acoustic trauma sustained in service.  38 C.F.R. § 3.303(d).  The record contains one medical opinion addressing this matter.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

As explained above, in 2010, a VA examiner having recorded the Veteran's history of in-service and post-service noise exposure, his lay reports as to the onset of tinnitus in 1967, and having reviewed the claims folder including the STRs, concluded that tinnitus was not at least as likely as not the result of military noise exposure.  This opinion is found to carry significant weight, as it was based on a comprehensive review of the lay and clinical evidence on file dated from the Veteran's period of service, forward; and was supported by both clinical evidence pertaining to the specific case as well as medical expertise.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

In addition, the lay assertions from the Veteran as to the etiology of his tinnitus (service related due to acoustic trauma sustained therein) are beyond his competence as a lay person to make and are not consistent with the objective evidence of record, which does not establish continuity and chronicity of tinnitus since service or a nexus between currently manifested tinnitus and acoustic trauma sustained in service.  See Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Specifically, the question of causation, or the relationship between the Veteran's in-service noise exposure and his current tinnitus, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  Id.; see also Woehlaert, supra.

Overall, the evidence is not in relative equipoise, as there is evidence of normal hearing acuity and clinical evaluation of the ears at separation from service in 1967, and a more than 40-year gap between the Veteran's discharge from service and indications of tinnitus.  Moreover, the most probative evidence of record addressing the etiology and onset of the Veteran's tinnitus weighs against service incurrence.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied.

Initial Rating - Left Foot Pes Planus

The Veteran filed an original service connection claim for a left foot condition in March 2010.  By rating action of April 2010, service connection was established for left foot pes planus, for which an initial noncompensable evaluation was assigned effective from March 1, 2010.  Thereafter, in connection with the October 2010 statement of the case, an increased initial rating of 10 percent was assigned, effective March 1, 2010.

The grant of service connection was based on STRs which revealed that the Veteran complained of a many year history of painful feet and that flat feet were diagnosed in November 1966.  A medical board report of June 1967 reflects that severe bilateral pes planus was diagnosed and that the Veteran was recommended for discharge.  It was further found that this condition existed prior to service.  Ultimately, the Veteran was discharged due to physical disability of the feet.  

A VA examination of the joints was conducted in April 2010 and the claims file was reviewed.  The examiner summarized STRs documenting foot pain, problems weight-bearing, and reflecting a diagnosis of severe pes planus.  The Veteran described having some intermittent left foot pain on prolonged standing, indicating that he could tolerate this for 20 minutes.  He denied having any functional impairment on walking.  He also reported having symptoms of achiness and stiffness in the plantar aspect of the foot into the arch and heel.  He indicated that he did not wear inserts or orthotics, but bought shoes with good support.  The report mentioned that the Veteran retired from working as an electrician in 2008, due to age and eligibility, further reporting that he never experienced significant functional limitations or lost time from work due to foot conditions.  It was noted that he did not take medication for the foot condition, and described it as stable.  

On examination, the Veteran reported having flare-ups of foot joint disease, manifested by achiness and stiffness, occurring 1 to 3 times a month, lasting less than a day and usually caused by prolonged standing.  It was reported that the Veteran was able to stand for 20 minutes and that there was no functional limitation on walking.  Left foot examination revealed no evidence of: pain, painful motion; edema, excess fatigability, incoordination, swelling; instability; weakness, foot malialignment; incoordination; loss of range of motion on repetitive use; or abnormal weight bearing.  Weight bearing line over the great toe was noted.  There was evidence of tenderness, mild pronation, and pain on manipulation.  No foot deformities including, pes cavus or hallux valgus/rigidus were shown.  Range of motion testing revealed 0 to 65 degrees of dorsiflexion, and 0 to 20 degrees of plantar flexion.  Gait was normal.  X-ray films revealed mild first toe degenerative joint disease.  Effects of the left foot pes planus on various daily activities was assessed as not at all to mild.  The examiner opined that the left foot condition was at least as likely as not caused by or the result of military service.  

Upon readjudication of the claim in October 2010, the RO granted an initial 10 percent evaluation for left foot pes planus, effective from March 1, 2010.  The increased was based on findings made upon the 2010 VA examination showing weight bearing line over the right toes as well as pain on manipulation, as well as the Veteran's reports of achiness and stiffness with prolonged weight bearing.  

The Veteran contends that an initial evaluation in excess of 10 percent is warranted for his service-connected left foot pes planus.  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the rule from Francisco does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, as is the case with the present appeal.  Rather, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  More recently, the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the entirety of the appeal period extending from March 1, 2010, the Veteran's left foot pes planus has been evaluated under Diagnostic Code (DC) 5276.  Under DC 5276, a noncompensable rating is assigned for mild flatfoot with symptoms relieved by built-up shoe or arch support.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability.  A 30 percent rating is awarded where unilateral flatfoot is manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances.  

Also potentially applicable is Diagnostic Code 5284, which is used to rate other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

Upon a comprehensive review of the record, the Board finds that the evidence as a whole demonstrates that the Veteran's symptoms are adequately addressed by the currently assigned initial 10 percent evaluation and that the criteria for a 20 percent evaluation have not been met.  To warrant a higher evaluation, there must be evidence of severe unilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.   

When examined in 2010, callosities were not shown on examination, nor were indications of swelling.  The examination report specifically reflects that there was no skin or vascular foot deformity, and no pes cavus, malunion, hammertoes or hallux valgus/rigidus.  While pronation was reported, it was described as mild and gait was normal.  Accordingly, evidence of marked deformity was not found.  While pain on manipulation was reported, this manifestation is specifically mentioned as part of the rating criteria supporting the currently assigned 10 percent evaluation.  Significantly, upon examination the Veteran described his condition as stable, and has not since given any indication that his left foot condition has become worse.  In sum, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation. 

The Board has also considered whether a higher rating is warranted under any other potentially applicable diagnostic code but has determined that the most appropriate diagnostic code for rating the disability is the diagnostic code for flat feet and that no reasonable basis exists for assigning a higher rating under another diagnostic code.  The Veteran does not have claw foot, or malunion or nonunion of the tarsal or metatarsal bones as documented in the 2010 VA examination report; therefore, consideration of Diagnostic Codes 5278 or 5283 are not warranted.  The evidence is also devoid of a showing of a moderately-severe foot injury as to warrant consideration of Diagnostic Code 5284. 

Finally, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995) have also been considered.  However, an increased initial evaluation is not warranted on the basis of functional loss due to pain or weakness in this case, as neither was described on VA examination of 2010, nor was repetitive use identified as a source of any functional impairment.  The Veteran's objective symptoms are supported by pathology consistent with a single initial 10 percent rating (under Code 5276), as currently assigned.  The effect of the pain on manipulation as recorded in the 2010 examination report is contemplated by the currently assigned initial 10 percent disability evaluation.  In any event, the Veteran's disability evaluation in this case is not based on range of motion and pain alone has not been productive of any appreciable functional loss. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board has found no section that provides a basis upon which to assign a higher initial rating for his disability.  

In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be made.  The governing norm in an exceptional case is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R § 3.321(b)(1).   

The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.   

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected unilateral pes planus is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's unilateral pes planus and the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include his symptoms of pain, achiness, stiffness, tenderness, mild pronation, and pain on manipulation.  Indeed, higher ratings are available under the applicable criteria, but as was thoroughly explained in denying the Veteran a higher initial rating, the assignment of a compensable rating is not warranted.  As such, the Board need not consider whether the Veteran has an unusual disability picture and referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  In the instant case,  a TDIU claim has not been raised, and the evidence of record does not reflect that the Veteran has been rendered unemployable due to his service-connected left foot pes planus, nor have the Veteran or his representative so alleged.  In fact, upon VA examination of 2010, the Veteran reported that he retired from working as an electrician in 2008, due to age and eligibility, further reporting that he never experienced significant functional limitations or lost time from work due to foot conditions.  Therefore, the issue of TDIU has not been reasonably raised and, as such, need not be considered further.

As the preponderance of the evidence is against the claim for a higher rating, the "benefit-of- the-doubt" rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).  Accordingly, the appeal is denied.   


ORDER

Service  connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

An initial rating in excess of 10 percent for left foot pes planus is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


